DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. See detail in the current office action bellow.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 101 because they recite an abstract idea without significantly more.
101 Analysis – Step 1
Claims 1-5 and 7-11 recite a series of steps, therefore claims 1-5 and 7-11 are a method/process which is within at least one of the four statutory categories.
Claims 12-21 recite a system/ machine, therefore claims 12-21 are a system/ machine which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract 
Independent claim 12 (currently amended) includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 12 recites:
A simultaneous localization and mapping system comprising: 
a three dimensional point cloud sensor; 
an inertial sensor; and 
a processing module configured to: 
receive a frame of three dimensional point cloud data from the three dimensional point cloud sensor coupled to a robot; 
receive inertial measurement data indicative of a change in pose of the three dimensional point cloud sensor; 
use the inertial measurement data to estimate a rotation between a received frame of three dimensional point cloud data and a key frame of three dimensional point cloud data; 
applying a rotation to the received frame of three dimensional point cloud data to obtain an aligned frame of three dimensional point cloud data, the aligned frame of three dimensional point cloud data having an orientation aligned with the key frame of three dimensional point cloud data; and 
estimate a three dimensional translation in position of the robot by estimating a translation of the aligned frame of three dimensional point cloud data from the key frame of three dimensional point cloud data.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A simultaneous localization and mapping system comprising: 
a three dimensional point cloud sensor; 
an inertial sensor; and 
a processing module configured to: 
receive a frame of three dimensional point cloud data from the three dimensional point cloud sensor coupled to a robot; 
receive inertial measurement data indicative of a change in pose of the three dimensional point cloud sensor; 
use the inertial measurement data to estimate a rotation between a received frame of three dimensional point cloud data and a key frame of three dimensional point cloud data; 
applying a rotation to the received frame of three dimensional point cloud data to obtain an aligned frame of three dimensional point cloud data, the aligned frame of three dimensional point cloud data having an orientation aligned with the key frame of three dimensional point cloud data; and 
estimate a three dimensional translation in position of the robot by estimating a translation of the aligned frame of three dimensional point cloud data from the key frame of three dimensional point cloud data.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using a three dimensional point cloud sensor, an inertial sensor and a configured processing module to perform using received sensor data to apply and estimate movements or rotations of image data, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing using received sensor data to apply and estimate movements or rotations of image data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or 
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a three dimensional point cloud sensor, an inertial sensor and a configured processing module to perform using received sensor data to apply and estimate movements or rotations of image data amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 12 is ineligible under 35 USC §101.

Claims 1 (currently amended) recite analogous limitation to claim 12 above, and are therefore rejected for the same premise.	
claims 2-5, 7-11 and 12-21 specifies limitations that elaborate on the abstract idea of claims 1 and 12 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Examiner’s notes: 101 rejections could be overcome if certain movement or control of the robot is added to the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663